Citation Nr: 0426860	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1968 to January 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland Ohio.  

In July 1999, the veteran attended a hearing before a 
Veterans Law Judge (then Member of the Board), and gave 
testimony in support of his claim.  In October 1999, the 
Board reopened the veteran's claim of entitlement to service 
connection for PTSD and remanded the claim of entitlement to 
service connection for PTSD to the RO for additional 
development.  In June 2003, the veteran was informed that the 
Veterans Law Judge that conducted his July 1999 hearing was 
no longer with the Board and that he was entitled to another 
hearing should he so choose.  In December 2003, the Board 
remanded the claim to allow the veteran a hearing before the 
Board.  In May 2004, the veteran testified before the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the veteran's claim was filed prior to November 9, 
2000 and was not final as of that date, the VCAA applies in 
this case.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., the diagnosis must comply with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)), credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.130. See also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2003). See also Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other probative evidence supporting his 
allegations.  See Zarycki at 98.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") opined that the fact that a veteran, who had 
noncombat military occupational specialty, who was stationed 
with a unit that was present while enemy attacks occurred 
would strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  A stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  There is no 
requirement in case law that there needs to be a high level 
of exposure to combat.  Corroboration of the veteran's 
personal participation in those events is unnecessary.  
Pentecost v. Principi, at 128.  

In this case, the veteran's service personnel records show 
that he participated in operations against insurgent Vietcong 
forces in Vietnam, and that he participated in Operation 
Houston.  His DD Form 214 reflects that his MOS was Shore 
Party Man.  He has been diagnosed with PTSD based on his 
stated history of exposure to combat stressors.  He has 
listed as his stressors that his unit received incoming 
mortar attacks nearly every night; that in September or 
October 1968, he was sent to Phu Bai as an MP and when they 
received mortar rounds, he witnessed helicopter being hit, 
and the pilot and the crew chief were both killed; and that a 
fellow soldier being killed at the same time of the 1968 
attack whose name was Dan.  He reported that he was with C. 
A, 1st Sp. Bn., 1st Marine Division.  He reported that in 
October 1968, he was sent to Hai Bong Pass to patrol villages 
and check convoys.  He stated that during this time he was 
fired upon and engaged in combat.  He reported that he was 
sent to Da Nang and assigned to be a mail carrier, and that 
he made daily trips from Da Nang to An Hoa Valley.  He noted 
that in December 1998, near hill 54, he saw a truck ahead of 
him hit a land mine and the driver, passenger and all of the 
Vietnamese workers in the truck were killed.  

As noted above, the record reveals that the veteran has been 
diagnosed with PTSD; however, as the veteran has stated in 
his January 2003 statement and as the veteran's 
representative has pointed out in his May 2003 brief, the RO 
has not verified his stressors with the U. S. Armed Services 
Center for Research of Unit Records.  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), and to ensure that the 
veteran has been afforded due process, the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

Once obtained, all records must be 
permanently associated with the claims 
folder.  If no records can be located, 
this fact should be clearly documented in 
the claims file to demonstrate that VA 
has taken action to attempt to locate and 
obtain any such records.  The RO should 
also contact the veteran and give him 
another chance to clarify and/or provide 
further details of his stressor(s) 
including, but not limited to, the death 
of a buddy named Dan; the deaths of a 
pilot and a mechanic who were killed in 
the destruction of a helicopter; and the 
destruction of a truck carrying 
Vietnamese near Hill 54.  In as much 
detail as possible, report the date and 
place of each stressor; the unit and 
duties to which the veteran was assigned 
at the time of each stressor; the names, 
ranks, and units of other persons 
involved; and the circumstances of the 
stressor(s).  

2.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  Then the RO should prepare a 
letter asking USASCRUR to provide any 
available information, which might 
corroborate the veteran's asserted in-
service stressors, including whether the 
veteran was assigned to a unit that was 
involved in combat.  Please provide 
USASCRUR with the following: a copy of 
the aforementioned summary; copies the 
veteran's DD-214; and all service 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  

3.  After the development requested above 
is completed, the RO should then arrange 
for the veteran to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders, including PTSD.  
The examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made, 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to 
that credible/verified stressor.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.  

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655 
(2003).  If the veteran does not report 
for the examination, the claims folder 
should include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  




Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

